Citation Nr: 0635522	
Decision Date: 11/15/06    Archive Date: 11/28/06

DOCKET NO.  98-10 346A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUES

Entitlement to service connection for a back disability, to 
include as secondary to patellofemoral syndrome of the left 
knee.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J.G. Reinhart, Associate Counsel


INTRODUCTION

The veteran served on active duty from January 1993 to 
November 1995, November 1990 to June 1991, March 1992 to 
September 1992, and in active duty for training (ACDUTRA) 
from July 1988 to December 1988.  

This matter comes to the Board of Veterans' Appeals  (Board) 
on appeal from February 1998 and August 2001 rating decisions 
of the Department of Veterans Affairs (VA) Regional Office 
(RO) in Phoenix, Arizona.  

In May 2002, the veteran filed a claim seeking entitlement to 
service connection for post-traumatic stress disorder (PTSD).  
This matter remains pending at the RO.  

In July 2002, the veteran testified before a Decision Review 
Officer (DRO) at the RO.  A transcript of the hearing 
testimony is associated with the claims file.  

In July 2003 and February 2005 the Board remanded the matter 
to the RO for the purpose of obtaining additional evidence, 
ensuring compliance with the Veterans Claims Assistance Act, 
and obtaining medical examinations and opinions.  As the 
requested development has been completed, no further action 
to ensure compliance with the remand directives is required.  
Stegall v. West, 11 Vet. App. 268 (1998).

In the February 2005 remand the claim on appeal was 
characterized as a claim to reopen based on submission of new 
and material evidence.  Upon review of the claims folder the 
Board finds that the issue is properly characterized as it 
appears on the title page.


FINDINGS OF FACT

1.  A disability of the back was not incurred or aggravated 
in service.

2.  A disability of the back was not caused by or aggravated 
by service connected patellofemoral syndrome of the left 
knee.  


CONCLUSION OF LAW

A back disability was not incurred in or aggravated by 
service, nor is it related to service connected disability.  
38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 
3.303, 3.310 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), (codified 
at 38 U.S.C.A.  §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 
2002)), imposes obligations on VA in terms of its duty to 
notify and assist claimants.  Under the VCAA, when VA 
receives a complete or substantially complete application for 
benefits, it is required to notify the claimant and his 
representative, if any, of any information and medical or lay 
evidence that is necessary to substantiate the claim.  38 
U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2006); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) 
(Pelegrini II), the United States Court of Appeals for 
Veterans Claims (Court) held that VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) request that the claimant provide any evidence in his 
possession that pertains to the claim.  

VCAA notice must be provided prior to the initial unfavorable 
adjudication by the RO.  Id. at 120.  In this case the 
adjudication in February 1998 occurred before the enactment 
of the VCAA in November 2000.  The Court has made it clear 
that where, as in this case, notice was not mandated at the 
time of the initial RO rating decision, the RO did not err in 
not providing such notice.  Id., VAOPGCPREC 7-2004.  The 
Court did state that the veteran does have the right to VCAA 
content-complying notice and subsequent VA process.

VA satisfied the duty to notify by means of letters to the 
veteran from the RO dated in October 2003, April 2005, and 
May 2006.  In the October 2003 letter the veteran was told of 
the requirements to establish a successful claim for service 
connection, including as secondary to a service connected 
disability.  In the November 2005 letter the veteran was 
again informed of the evidence necessary to substantiate his 
claim on appeal.  The RO informed the veteran, in both the 
October 2003 letter and the April 2005 letter, of his and 
VA's respective duties, and asked to submit information 
and/or evidence, which would include that in his possession, 
to the RO.  The May 2006 letter provided the veteran with 
VCAA notice regarding assignment of disability ratings and 
effective dates.  The content of these letters complied with 
the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b).  

In the April 2005 letter, the veteran was told that his claim 
had previously been denied because there was no evidence 
showing that his back condition was related to his service 
connected left knee injury.  He was also told that there was 
no evidence that his condition started in service.  He was 
told that the evidence he submits must relate to this fact.  
While the Board finds this claim did not involve a reopened 
claim, the veteran was not prejudiced by the VCAA notice 
requesting new and material evidence.  In this respect, the 
decision explained below based on the preponderance of the 
evidence demonstrating that the claimed back disability is 
not related to service or to his service connected left knee 
disability.  Thus, the evidence requested in the April 2005 
letter is the type of evidence that was required to 
substantiate his claim, and the type of evidence that is 
lacking in this case.  

Although the timing of the VCAA notice letters did not comply 
with the requirement that notice must precede adjudication, 
the action of the RO, described above, cured the procedural 
defect because the veteran had a meaningful opportunity to 
participate effectively in the processing of his claim as he 
had an opportunity to submit additional argument and 
evidence.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), 
rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  
Indeed, the veteran's representative submitted additional 
argument in June 2003, September 2004, and January 2005.  The 
veteran submitted additional argument in his testimony at the 
Decision Review Officer hearing in July 2002.  Additional 
evidence was submitted in the form of VA examinations in 
March 2004 and July 2005.  The veteran was afforded 
additional process by supplemental statements of the case 
issued in August 2004 and March 2006.  For these reasons, the 
veteran has not been prejudiced by the timing of the VCAA 
notice. 

Service medical records and VA treatment records are 
associated with the claims file.  No private treatment 
records have been identified by the veteran.  The veteran was 
afforded appropriate examinations of his back in October 
1996, June 2001, March 2004, and July 2005.  

The Board therefore finds that VA has satisfied its duty to 
notify (each of the four content requirements) and the duty 
to assist pursuant to the VCAA.  See 38 U.S.C.A. §§ 5102 and 
5103 (West 2002); 38 C.F.R. §§ 3.159(b), 20.1102 (2006); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004) (Pelegrini 
II); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  


Service Connection

The veteran contends that he currently suffers from a back 
disability as a result of separate incidents in service.  He 
explained these incidents in his July 2002 testimony before 
the DRO.  The veteran testified that he strained his back in 
basic training, injured his back again in 1991 or 1992 when 
he slipped on an oil spill, and injured his back again, in 
1992 or 1993, when he slipped and fell on wet cobblestone.  
Alternatively, he contends that he suffers from a current 
back disability as a result of his service connected left 
knee disability.  

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred or aggravated in active military 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service 
connection generally requires evidence of a current 
disability with relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000); Mercado-Martinez v. West, 11 Vet. App. 415, 419 (1998) 
(citing Cuevas v. Principi, 3 Vet. App. 542, 548 (1992)).  

Secondary service connection may be granted for a disability, 
which is proximately due to, or the result of an established 
service-connected disorder.  38 C.F.R. § 3.310 (2006).  
Secondary service connection may also be granted for a 
disability when it is shown that the claimed disability has 
been aggravated by an established service-connected 
disability.  Id.; see also Allen v. Brown, 7 Vet. App. 439 
(1995).  In cases where aggravation of a veteran's 
nonservice-connected disability is proximately due to or the 
result of a service-connected disability, any increase in 
severity of a nonservice connected disease or injury that is 
proximately due to or the result of a service-connected 
disease or injury, and not due to the natural progress of the 
nonservice connected disease will be service connected.  38 
C.F.R. § 3.310(b).  

It is noted that effective October 10, 2006, VA amended 38 
C.F.R. § 3.310, the regulation concerning secondary service 
connection.  The regulation conforms to Allen v. Brown, 7 
Vet. App. 439 (1995).  Because the amended regulation 
conforms to Allen, the Board finds that the veteran has been 
adequately apprised of all applicable law and regulations and 
reasons and bases associated with his claim.  Bernard v. 
Brown, 4 Vet. App. 384, 392-94 (1993).

Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical status do not constitute competent medical evidence.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  

It is VA's defined and consistently applied policy to 
administer the law under a broad interpretation, consistent, 
however, with the facts shown in every case.  When, after 
careful consideration of all procurable and assembled data, a 
reasonable doubt arises regarding service origin, the degree 
of disability, or any other point, such doubt will be 
resolved in favor of the claimant.  By reasonable doubt it is 
meant that an approximate balance of positive and negative 
evidence exists which does not satisfactorily prove or 
disprove the claim.  It is a substantial doubt and one within 
the range of probability as distinguished from pure 
speculation or remote possibility.  See 38 U.S.C.A. § 
5107(b); 38 C.F.R. § 3.102.

After a careful review of the evidence of record and 
pertinent law and regulations, the Board finds that the 
preponderance of the evidence weighs against the veteran's 
claim of entitlement to service connection for a back 
disability on a direct basis and a secondary basis. 

Service medical records show several complaints of back pain.  
The veteran complained of upper back problems in September 
1993, at which time the veteran indicated that this had been 
a chronic problem for 4 years.  He reported feeling numbness 
in his finger that morning.  On examination he was found to 
have minor tenderness to pressure of the trapezius, his 
motor/ sensory and 2 point discrimination was intact and he 
was given a consult.  In October 1994 the veteran was seen 
for upper back pain and found to have pain in the para-
thoracic muscles.  In August 1995, the veteran complained of 
left lower back pain associated with frequent urination of 1 
month duration.  In a report of medical history from 
September 1995, the veteran indicated that he had recurrent 
back pain.  An associated note states "myofascial pain 
only".  A report of medical examination from September 1996 
indicates the veteran's spine and other musculoskeletal was 
normal.  Service medical records are absent for any clinical 
indication that the veteran suffered from a chronic condition 
involving his back.  

Post-service, the veteran underwent a VA examination of his 
back in October 1996.  In the report, the examiner listed an 
impression of chronic lumbosacral strain and chronic cervical 
strain.  The examiner did not attribute the veteran's 
disorders to service.

A July 1999 VA clinic note assessed the veteran with low back 
pain, L2-L3 disc disease.  This note contains the statement, 
"suspect he should be service connected for this problem".  
The credibility and weight to be attached this statement is 
within the province of the Board as adjudicators.  Guerrieri 
v. Brown, 4 Vet. App. 467, 470-71 (1993).  This "opinion" 
consists of only a single sentence, provides no detail or 
rationale for the statement, and does not indicate access to 
or review of the claims file.  See Prejean v. West, 13 Vet. 
App. 444, 448-9 (2000) (factors for assessing the probative 
value of a medical opinion include the physician's access to 
the claims file and the thoroughness and detail of the 
opinion).  Even the language of the statement is speculative 
at best, as it states only a suspicion of connection to 
service.  See Tirpak v. Derwinski, 2 Vet. App. 609 (1992) 
(speculative opinions are insufficient to establish service 
connection).  The Board thus affords this statement no 
probative weight on the issue of service incurrence or 
aggravation by his left knee disability.  

In an October 2000 VA clinic note, the veteran reported that 
he had a history of chronic back pain and that the recent 
symptoms had been present for at least 3 weeks.  No reference 
to service was made.

Also of record are December 2000 statements from M.L. a 
nursing student and certified nursing assistant, and D.M., a 
nurse.  D.M. states that the veteran was in a great deal of 
pain that that some days his back was so inflamed that it was 
hot to the touch.  M.L. states that she has observed the 
veteran's legs go out from under him due to his back pain.  
The statements express observations and opinions with regard 
to the existence and severity of the veteran's current back 
disability.  Neither statement goes to the etiology of his 
current back disability.  Therefore, this evidence is not 
probative of whether the veteran's current back disability is 
related to service, either on a direct basis or as secondary 
to his service connected knee disability.  

A June 2001 VA examination report reflects that the veteran's 
subjective history was detailed and that he underwent a 
physical examination.  The examiner however deferred 
rendering a medical opinion as to the etiology of the 
veteran's back disorder until receipt of the claims file.  Of 
note, the June 2001 VA examiner reported that the veteran 
supplied history that his low back symptoms had been present 
for more than 7 years and began shortly after he began having 
left knee symptoms.  The veteran reported that he slipped and 
fell in 1991 or 1992 with some pain in his lower back and 
down his lower extremities to his feet and that these 
symptoms stayed for "awhile".  The veteran also reported 
current daily pain in his back and down both thighs as well 
as numbness in his feet.  This report states that the medical 
file was reviewed but that the claims file was not present.  
Under a section titled "Medical History", is a notation 
"04/05/99: Chronic low back pain due to motor vehicle 
accident Summer 1998".  The claims file is absent for any 
other notation indicating a motor vehicle accident in 1998.

In July 2001, after review of the claims file and x-rays the 
examiner annotated the June 2001 examination report to 
indicate that the veteran's lumbar spine condition was not 
related to or aggravated by his service connected left knee 
condition.  While the annotation does provide an opinion 
based on review of the claims file no rationale is given for 
the opinion.  Therefore, the Board finds this opinion 
probative of a finding that the veteran's low back condition 
is unrelated to his left knee condition, but affords the 
opinion only limited weight.

In March 2004 the veteran again underwent a VA examination of 
his thoracic and lumbar spine.  He complained of daily pain, 
flare ups, radiating pain into his lower extremities, and 
increased pain with repetitive bending and lifting.  After 
physical examination and review of the claims file, the 
examiner opined that there was no evidence of difficulties 
with the veteran's lower back prior to military service and 
no history of injuries afterwards.  The report then states 
"As likely as not, low back is related to military service.  
No aggravation by service connected left knee".  As 
explained below, this same examiner stated in July 2005 that 
this statement was incorrect and should have read "low back 
is not related to military service". 

In July 2005 the same examiner who examined the veteran in 
March 2004 provided an opinion and report regarding the 
veteran's low back condition.  He stated that the veteran had 
been seen and examined previously.  This examiner rendered a 
diagnosis of minimal degenerative disc disease of L3-5, 
resulting in slight functional impairment.  The examiner 
stated that when he saw the veteran in March 2004, the 
veteran's low back condition was not the result of military 
service.  He also explained that the March 2004 report was 
incorrect and should be corrected to state that the veteran's 
low back is not related to military service.  For this 
reason, the Board finds that collectively, the March 2004 and 
the July 2005 nexus opinions are evidence that there is no 
etiological relationship between the veteran's back 
disability and service.

This examiner also opined that there is no causal 
relationship between the veteran's service-connected left 
knee patellofemoral syndrome and his low back condition and 
that there is no aggravation of any current low back 
condition by the service connected left knee patellofemoral 
syndrome.  He based this opinion on evidence that the 
veteran's left knee was essentially normal in October 1996 
and January 2003, that the veteran's gait is normal, and the 
range of motion of the left knee is close to completely 
normal.  

Because this examiner's medical opinions included a review of 
the claims file, examination of the veteran, and sound 
rationale, the Board finds the opinions highly probative 
evidence that there is no nexus between the veteran's current 
back condition and his service to include as caused or 
aggravated by his service-connected left knee disability.  
The Board also finds that the July 2005, and by correction 
the March 2004 opinion, placed no reliance on the unverified 
1998 motor vehicle accident listed in the history of the June 
2001 VA examination report.  In this regard, the March 2004 
and July 2005 examiner stated "no evidence of difficulties 
prior to military service and no history of injures 
afterwards".  Therefore, the lack of verification of this 
1998 motor vehicle accident does not reduce the probative 
value of this examiner's medical opinion.

The veteran's own assertions that his current back disability 
is etiologically related to his service or to his service-
connected left knee disability are not competent evidence of 
such.  While the veteran is competent to describe symptoms 
and a timeframe as to when his symptoms began, as a layperson 
he is not competent to give a medical opinion on the etiology 
of a condition.  See Bostain v. West, 11 Vet. App. 124, 127 
(1998), citing Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  
See also Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("a 
layperson is generally not capable of opining on matters 
requiring medical knowledge").  

As the evidence above demonstrates, the veteran has a current 
diagnosis of degenerative disc disease of the lumbar spine.  
Service medical records show that he did complain of back 
pain during service.  No competent evidence of record shows 
that his current degenerative disc disease is related to his 
military service.  Indeed, the only competent evidence of 
record shows that his present back disability is more likely 
than not, not related to his military service.

Because the only competent evidence of record indicates that 
the veteran's current back disability is not related to his 
service and is not caused or aggravated by his service 
connected left knee disability, necessary elements of direct 
and secondary service connection claims have not been met.  
Therefore his claim for service connection, on both a direct 
and secondary basis, must be denied.  

The evidence in this case is not so evenly balanced so as to 
allow application of the benefit-of- the-doubt rule as 
required by law and VA regulation.  Gilbert v. Derwinski, 1 
Vet. App. 49 (1990); 38 C.F.R. § 3.102 (2005).  


ORDER

Entitlement to service connection for a back disorder, to 
include as secondary to patellofemoral syndrome of the left 
knee, is denied.  



______________________________________________
C. CRAWFORD
Acting Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


